Case 1:20-cv-05783-RMB-AMD Document 20 Filed 05/20/20 Page 1 of 5 PageID: 170



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


U.S. ASIA GLOBAL, INC.
      Plaintiff,
vs.                                                        Case No. 1:20-cv-05783
GLOBAL GEEKS, INC.
      Defendants.


                          PLAINTIFF’S SUBMISSION
                RESPONSIVE TO THE COURT’S TEXT ORDER D.E. 19



       COMES NOW, Plaintiff, U.S. Asia Global, Inc. (“USAG”), by and through the

undersigned Counsel of Record, and submits the following in response to the Court’s Text Order

Referenced at D.E. 19.

       1.     Despite the allegations asserted by Defendant Global Geeks, Inc. (“Global

Geeks”) in defense of its conduct, the subject KN95 masks procured, imported, and delivered to

Global Geeks by USAG are KN95 masks manufactured by a duly registered FDA facility

authorized to produce KN95 Protective Masks. A copy of the FDA Registration and Device

Listing for the KN95 masks delivered by USAG to Global Geeks is attached hereto and

incorporated herein as Exhibit A.

       2.     Notwithstanding Defendant’s unfounded misrepresentation challenging the

authenticity of this FDA registered product, if the Court prefers, USAG will immediately begin

adding the following language to all Invoices and Purchase Orders:


WARNING: Due to COVID-19 and the shortage of personal protective equipment (“PPE”) in the
United States, counterfeit PPE is being sold as authentic PPE. Buyers of PPE in general, and N95
and KN95 masks in particular, are urged to exercise caution and take steps to verify the origin
and quality of PPE before purchasing. While USAsia Global continues to do everything it can
Case 1:20-cv-05783-RMB-AMD Document 20 Filed 05/20/20 Page 2 of 5 PageID: 171
Case 1:20-cv-05783-RMB-AMD Document 20 Filed 05/20/20 Page 3 of 5 PageID: 172
Case 1:20-cv-05783-RMB-AMD Document 20 Filed 05/20/20 Page 4 of 5 PageID: 173
Case 1:20-cv-05783-RMB-AMD Document 20 Filed 05/20/20 Page 5 of 5 PageID: 174
